
	
		II
		109th CONGRESS
		2d Session
		S. 2671
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide Federal coordination and
		  assistance in preventing gang violence.
	
	
		1.Short titleThis Act may be cited as Mynesha's Law.
		2.FindingsCongress finds—
			(1)with an estimated 24,500 gangs operating
			 within the United States, gang violence and drug trafficking remain serious
			 problems throughout the country, causing injury and death to innocent victims,
			 often children;
			(2)on November 13, 2005, a gang-related
			 dispute broke out in San Bernardino, California, and gunfire sprayed an
			 apartment building, killing 11-year old Mynesha Crenshaw and seriously wounding
			 her 14-year old sister as they ate Sunday dinner with their family;
			(3)this tragic shooting symbolizes the
			 struggle that so many communities across the United States, like San
			 Bernardino, face in combating gang violence, and serves as a reminder of the
			 nationwide problem of protecting children from senseless violence;
			(4)according to the National Drug Threat
			 Assessment, criminal street gangs are responsible for the distribution of much
			 of the cocaine, methamphetamine, heroin, and other illegal drugs throughout the
			 United States;
			(5)the Federal Government has made an
			 increased commitment to the suppression of gang violence through enhanced law
			 enforcement and criminal penalties; and
			(6)more Federal resources and coordination are
			 needed to reduce gang violence through proven and proactive prevention and
			 intervention programs that focus on keeping at-risk youth in school and out of
			 the criminal justice system.
			3.Designation as a
			 High-Intensity Gang Activity Area
			(a)In
			 generalA unit of local
			 government, city, county, tribal government, or a group of counties (whether
			 located in 1 or more States) may submit an application to the Attorney General
			 for designation as a High-Intensity Gang Activity Area.
			(b)Criteria
				(1)In
			 generalThe Attorney General
			 shall establish criteria for reviewing applications submitted under subsection
			 (a).
				(2)ConsiderationsIn establishing criteria under subsection
			 (a) and evaluating an application for designation as a High-Intensity Gang
			 Activity Area, the Attorney General shall consider—
					(A)the current and predicted levels of gang
			 crime activity in the area;
					(B)the extent to which violent crime in the
			 area appears to be related to criminal gang activity;
					(C)the extent to which the area is already
			 engaged in local or regional collaboration regarding, and coordination of, gang
			 prevention activities; and
					(D)such other criteria as the Attorney General
			 determines to be appropriate.
					4.Purpose of the Task
			 Force
			(a)In
			 generalIn order to
			 coordinate Federal assistance to High-Intensity Gang Activity Areas, the
			 Attorney General shall establish an Interagency Gang Prevention Task Force (in
			 this Act referred to as the Task Force), consisting of a
			 representative from—
				(1)the Department of Justice;
				(2)the Department of Education;
				(3)the Department of Labor;
				(4)the Department of Health and Human
			 Services; and
				(5)the Department of Housing and Urban
			 Development.
				(b)CoordinationFor each High-Intensity Gang Activity Area
			 designated by the Attorney General under section 3, the Task Force
			 shall—
				(1)coordinate the activities of the Federal
			 Government to create a comprehensive gang prevention response, focusing on
			 early childhood intervention, at-risk youth intervention, literacy, employment,
			 and community policing; and
				(2)coordinate its efforts with local and
			 regional gang prevention efforts.
				(c)ProgramsThe Task Force shall prioritize the needs
			 of High-Intensity Gang Activity Areas for funding under—
				(1)the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
				(2)the Even Start programs under subpart 3 of
			 part B of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6381 et seq.);
				(3)the Healthy Start Initiative under section
			 330H of the Public Health Services Act (42 U.S.C. 254c–8);
				(4)the Head Start Act (42 U.S.C. 9831 et
			 seq.);
				(5)the 21st Century Community Learning Centers
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
				(6)the Job Corps program under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et
			 seq.);
				(7)the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.);
				(8)the Gang Resistance Education and Training
			 projects under subtitle X of title III of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13921);
				(9)any program administered by the Office of
			 Community Oriented Policing Services;
				(10)the Juvenile Accountability Block Grant
			 program under part R of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796ee et seq.);
				(11)the Edward Byrne Memorial Justice
			 Assistance Grant Program under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
				(12)any other program that the Task Force
			 determines to be appropriate.
				(d)Reporting
			 requirements
				(1)In
			 generalNot later than
			 February 1 of each year, the Task Force shall submit to Congress and the
			 Attorney General a report on the funding needs and programmatic outcomes for
			 each area designated as a High-Intensity Gang Activity Area.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)an evidence-based analysis of the best
			 practices and outcomes among the areas designated as High-Intensity Gang
			 Activity Areas; and
					(B)an analysis of the adequacy of Federal
			 funding to meet the needs of each area designated as a High-Intensity Gang
			 Activity Area and, if the Task Force identifies any programmatic shortfalls in
			 addressing gang prevention, a request for new funding or reprogramming of
			 existing funds to meet such shortfalls.
					5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified in any report submitted under section 4(d)(1).
		
